Case 9:18-cv-80176-BB Document 547-3 Entered on FLSD Docket 06/01/2020 Page 1 of 30

Reasons for decision

Coin-Exch Pty Ltd — 31 163 338 467

issues

1. Are you, Craig Wright, entitled to the input tax credits claimed in your Business
Activity Statement (BAS) as lodged for the tax period ended 30 September 2013
(the relevant tax period), for the purpose of the A New Tax System (Goods and
Services Tax) Act 1999 (GST Act)?

2. Are any of your related entities, Trustee for the Wright Family Trust (DeMorgan);
Cloudcroft Pty Ltd (Cloudcroft) and Coin-Exch Pty Ltd (Coin-Ex) (collectively, the
related entities) entitled to the input tax credits claimed in their BAS’ as lodged for
the relevant tax period, for the purposes of the GST Act?

3. Alternatively, does Division 165 of the GST Act apply to negate any GST benefits
obtained by you or any of the related entities?

Audit Findings

4. No, you are not entitled to the input tax credits claimed in your BAS for the
relevant tax period so far as those input tax credits relate to the purported
acquisition of software from W&K Information Defence Research LLC (W&K) and
MJF Mining Services WA Pty Ltd (MJF)".

5. No, the related entities are not entitled to the input tax credits claimed in their
BAS’ for the relevant tax period so far as those input tax credits relate to the
purported acquisition of software or intellectual property (IP) in software from you
or DeMorgan.

6. To the extent you and the related entities are properly entitled to the input tax
credits described above, Division 165 of the GST Act applies to negate any
associated GST benefits, as defined by subsection 165-10(1) of the GST Act,
arising for you and the related entities.

Background information

7. On 14 February 2014, we emailed Hotwire? and Coin-Exch an interim audit
report. The interim audit report explained that Hotwire and Coin-Exch initially
contended to have paid bitcoin to DeMorgan for software licences, and asserted
that an input tax credit entitlement arose for these acquisitions. The interim audit
report advised that Coin-Exch did not properly account for its supply of bitcoin in
consideration for the contended software licence acquisition as a taxable supply.
if it did, Coin-Exch would not have a negative net amount for the relevant tax

 

‘The contract provided to us between you and MJF refers to ‘MJF Mining Services WA Pty
Ltd’ whereas the invoice purportedly issued to you was from ‘'MJF Contracting’. These entities
are purportedly one and the same.

? Hotwire Pre-emptive Intelligence Pty Ltd, an entity formerly under your control but under
administration as at the date of this correspondence.

Page 1 of 30

CONFIDENTIAL DEF_00051443
Case 9:18-cv-80176-BB Document 547-3 Entered on FLSD Docket 06/01/2020 Page 2 of 30

CONFIDENTIAL

period. Marina Dolevski of the ATO withdrew this report on 19 February 2014,
based on subsequent information you provided to us, as set out below.

On 18 February 2014, you and other representatives of yourself and the related

entities, namely John Chesher and Andrew Sommer (of Clayton Utz), met Des
McMaster, Marina Dolevski and Hoa Do of the ATO at our Sydney office. During
the meeting, you provided the following information:

a.

Hotwire and Coin-Exch did not supply bitcoin to pay DeMorgan for the
software. Instead, they transferred an equitable interest that you held in an
offshore trust. You further explained that the recipient of the interest could
call for the transfer of bitcoin from the trust to it absolutely, or, could direct
the trustee to transfer the bitcoin to a third-party;

As such, there was a supply of rights, not the supply of bitcoin, and later
your advisor suggested that these supplies were interests in or under a
trust over bitcoin, which are input taxed under item 10 of the table following
subregulation 40-5.09(3) of the GST Regulations;*

The invoice MJF issued you dated 1 July 2013 (Ref: OB0188) included an
item ‘Agreement to supply Microfinance software and Accounting
packages. Integration and support. Developed in conjunction with Dallah
AlBaraka group (SA).’(Al Baraka). The ‘unit price’ was $11,500,000 and
you advised you made this acquisition as an agent for Coin-Exch. (At the
meeting you provided us a copy of a contract regarding the AlBaraka
software that showed Al Baraka Banking Group and Hotwire (with Craig
Wright as agent) as the parties);

For the MJF transactions, payment was made in bitcoin, and not by way of
a transfer of rights. The bitcoin were transferred from trusts held in the UK,
the trustee of which is ‘Design by Human Ltd’. The remainder of bitcoin
remains in offshore trusts; and

Share capital in the relevant related entities Coin-Exch, Hotwire and
Cloudcroft was funded through the transfer of an interest in an offshore
trust which holds bitcoin.

9. On 19 February 2014, the case was transferred from auditor Celso Tomas to
auditor Andrew Miller, following your request that your case be reassigned.

10. On 25 February 2014, John Chesher provided Andrew Miller with proposed
amended BAS working papers for a number of entities under audit.

11. On 26 February 2014, John Chesher emailed Andrew Miller a paper that
described certain relevant transactions. This paper provides the following

information:
a. Much of the bitcoin available to you is held in a trust, formed in the
Seychelles (the Seychelles trust).
b. The Trustee of the Seychelles Trust is a company incorporated in the
United Kingdom, Design by Human Ltd.
c. Pursuant to a ‘Deed of Loan’, entered in to by that Trustee and you in

October 2012, the Seychelles trust made a facility of 650,000 bitcoin
available to you.

 

? We note that the presentation slides used by Clayton Utz at this meeting and later provided
to Marina Dolevski differ in material respects from the transactions described in the Clayton
Utz letter dated 9 May 2014. The description of the information disclosed at the 18 February
2014 meeting, as outlined in paragraph 8, is taken from the transcripts of that meeting.

* Per email from Clayton Utz on 24 March 2014 to Andrew Miller.

Page 2 of 30

DEF_00051444
Case 9:18-cv-80176-BB Document 547-3 Entered on FLSD Docket 06/01/2020 Page 3 of 30

CONFIDENTIAL

12.

13.

14.

d. An annotation on the Deed of Loan (which is believed to have been
written contemporaneously with the execution of the Deed) states ‘As
agreed all wallets to be held in the UK in trust until all regulatory issues
solved and Group Company formed with Dave K [understood to be a
reference to a certain Dave Kleiman] and CSW’.

e. Share capitalisation of the related entities occurred through the transfer of
the rights to draw down on the facility, and the relevant related entity (.e.:
either Coin-Exch or Cloudcroft) receiving the rights would be able to call
for the transfer of bitcoin to itself or the transfer of the bitcoin to a third
party. Until such time as the relevant related entity provided the Trustee
with its instructions, the bitcoin would remain held by the Trustee for the
benefit of that entity.

Aiso on 26 February 2014, John Chesher and Ann Wrightson met with Andrew
Miller and Jenifer Trinh of the ATO. Your representatives gave explanations
concerning the updated working papers provided the previous day.

On 17 March 2014, John Chesher sent a response to an ATO information
request sent on 5 March 2014, in relation to you and DeMorgan. This included
responses to questions, and documents in support of those responses. The
following information was provided:

a. You were not a director of W&K but on occasion served as alternate
director.

b. You transferred IP to W&K during the 2010 income year, with a value set
at $5,000.

c. You entered into an agreement with W&K on 2 April 2013 (REF:
CEWK03). Under this deed, loans from you to W&K referred to in a
previous agreement (CEWKO1) were deemed to have been paid in full
and the purchaser is stated to have accepted the new terms as full
satisfaction of CEWKO1.

d. Uyen Nguyen accepted the position of US resident director of W&K on 4
July 2013. You advised that Dave Kleiman request she hold this position.

e. On Q July 2013, Uyen Nguyen transferred all software and related
algorithms to you in exchange for the release of W&K from existing debts.
The document that is contended to give effect to this transfer referenced
NSW Supreme Court (NSWSC) cases 2013/225983 and 2013/245661.
The relevant statements of claim were filed at the NSWSC on 25 July
2013.

Also provided was a ‘Deed of Loan’ in relation to the Seychelles trust (Loan
Deed). This deed is contended to establish the loan to you of 650,000 bitcoin
from Design by Human Ltd, explained at paragraph 11 above. It is contended that
rights to the equity of this ‘trust’ were used as consideration for the acquisition of
software in transactions involving you and the related entities. It is noted in this
deed that:

a. The trustee of the Trust is ‘Design by Human Ltd’ (08248988) UK;

b. The deed is dated 23 October 2012:

c. The deed is executed by Uyen Nguyen for Design by Human. The
‘Consent to Act’ document at the end of the deed states that Uyen
Nguyen accepts the position of Chief Operating Officer of Design by
Human from 18 October 2012 and consents to act as Director from the
later date of 30 June 2013;

d. The morigagee (identified in the deed as Design by Human) agreed to
lend money in the form of bitcoin to the mortgagor (identified in the deed
as you).

Page 3 of 30

DEF_00051445
Case 9:18-cv-80176-BB Document 547-3 Entered on FLSD Docket 06/01/2020 Page 4 of 30

e. The loan is for 650,000 bitcoin.

You are to repay the loan by 30 June 2020; and

g. Appendix 1 lists bitcoin blockchain addresses stated to have been
transferred and contains a note that ‘As agreed all wallets to be held in
the UK in trust until all regulatory issues solved and Group Company
formed with Dave K and CSW’.

mo

15. On 18 March 2014, John Chesher advised Andrew Miller by email that amended
BAS’ for the relevant period had been lodged for you and other entities related to
you. Our systems show that you lodged an amended BAS on 17 March 2014.

16. On 28 March 2014, Andrew Miller, Jenifer Trinh and Des McMaster of the ATO
met with John Chesher, Craig Wright and Andrew Sommer, at the premises of
Ciayton Utz in Sydney. At this meeting your representatives provided documents
and information in further response to our information requests, some of which
had not been previously provided.° In particular, you provided us the following
documents and information for the first time during these audits:

a. A ‘Deed of Assignment and Charge’ between you and DeMorgan, signed
and dated 15 July 2013. This deed among other things, refers to the ABN
of DeMorgan. Under the deed, you agreed to transfer IP to DeMorgan. The
IP was stated to consist of core software and training materials, source
code developed under agreement with W&K (the deed listed categories of
source code purportedly related to projects completed for the United States
Department of Homeland Security (US DHS)) and software sourced from
MJF (hich although stated by the deed not to have been received as at
the date of signing, was stated to be purportedly subject to an agreement
for supply).

b. Three documents, all described as an ‘IP Deed of Assignment’ respectively
between DeMorgan and each of the related entities, dated 15 September
2013.

c. Three documents, each described as a ‘Deed of Assignment of Equitable
interests’ between you and each of the related entities, dated 1 July 2013.
According to these documents you held equitable rights to a number of
bitcoin managed in the UK, the bitcoin being legally owned under the terms
of an overseas trust. The ‘equitable interest’ so described is contended to
confer the right to call on bitcoin.

d. You also confirmed that you personally did not provide the bonds referred
to inthe NSWSC statements of claim, despite claiming relief for those
amounts. You were uncertain of the source of those bonds and thought
the bonds may have been from an American gaming company called
‘Playboy Gaming’. The settlement of the NSWSC proceedings is said to
have resulted in you obtaining legal title to software purportedly held
previously by W&K in exchange for the satisfaction of the debt you claimed
in those proceedings (which included the $20,000,000 bonds).

17. W&K was administratively dissolved on 28 September 2012 due to failure to pay
annual fees. On 29 March 2014, John Chesher advised us that Uyen Nguyen had
paid the required fees to the Florida Department of State (FDS) to reinstate W&K

 

° We note that these documents are inconsistent with the structure of the arrangement as
advised to us at the meeting of 18 March 2014. In describing the arrangement below, we
have taken into account relevant source documents, including those provided to us on 28
March 2014 and statements made by you at interview on 11 and 18 August 2014.

Page 4 of 30

CONFIDENTIAL DEF_00051446
Case 9:18-cv-80176-BB Document 547-3 Entered on FLSD Docket 06/01/2020 Page 5 of 30

as accompany, as at 28 March 2074. This had the effect of treating W&K has
having never been administratively dissolved.

18. On 2 April 2014, John Chesher provided Andrew Miller with a list of all bitcoin
wallets used for the MJF transactions. He advised that these were ‘off blockchain’
transactions, which is understood to mean that there was no transfer of bitcoin
between the wallets of the purchaser and the vendor of the software recorded on
the blockchain (a publicly available ledger of bitcoin transactions), but rather an
entire bitcoin wallet and key were provided by the purchaser to the vendor. It is
noted that the wallets and bitcoins purportedly transferred in the transaction
under which the MJF software was acquired, comprise the majority of wallets and
bitcoins referred to in the deed of loan entered between you and the trustee of
the Seychelles trust.

19. On 8 April 2014, we issued a second interim report to Coin-Exch, explaining our
view that there was no supply or acquisition of software or IP given the conflicting
contractual documents and that even if there was, there was no consideration
provided for any associated acquisition, as a result of the deed of loan not being
signed by an authorised person and hence having no effect.

20. We received a response to the 8 April 20714 interim report on 9 May 2014.
Broadly your advisor asserted Coin-Exch’s entitlement to input tax credits arose
because it made an acquisition for a creditable purpose, the acquisition by Coin-
Exch was of a taxable supply, and that Coin-Exch provided or was liable to
provide consideration for the supply of the thing acquired. You provided us with
an opportunity to view the software held in your group in order to verify that there
was a supply and that you do hold software.

21. On 3 June 2014, Stuart Coulson and Andrew Miller of the ATO, attended the
Sydney offices of Clayton Utz. You provided a demonsiration of various software,
showing you had access to Siemens support and could download different
software suites. You showed us source code which appeared to relate to Al
Baraka and demonstrated what you purport to be a functioning online bitcoin
banking system. You also showed us other software packages which you said
were obtained from W&K, including online gaming software such as ‘Texas hold

‘ 1

em.

22. On 30 June 2014, George Montanez of the ATO spoke with your representatives
and advised that the refund claimed by Coin-Exch would be released because,
on our understanding of the evidence held at that time, it was considered
appropriate to do so. However, we made it clear that there would be further
compliance action encompassing a review of the transactions concerning the
contended acquisition of software IP underlying you and your related entities
input tax credit claims for the relevant tax period.

23. On 11 and 18 August 2013, you attended an interview with Counsel representing
the ATO. Some relevant statements made at these interviews are set out below:

a. You advised the funding for Coin-Exch was obtained via a Panamanian trust,
in conflict with all previous statements that it was a trust in the Seychelles.°
b. You admitted to back-dating invoices, despite advice that you shouldn't.’

 

8 Auscript transcript of 11 August 2014 at pages 10-13.
, Auscript transcript of 11 August 2014 at pages 23-24 and 18 August 2014 at pages 25-26.

Page 5 of 30

CONFIDENTIAL DEF_00051447
Case 9:18-cv-80176-BB Document 547-3 Entered on FLSD Docket 06/01/2020 Page 6 of 30

c. When asked what changed [with the transactions] following input from the
Commissioner [of Taxation], you said ‘How we did GST’.®

d. You advised that there was no business plan for Coin-Exch and that it won't
be making money in the foreseeable future, and that it will be spending
money.”

e. You described the inter-company transactions as ‘zero transactions’, the
effect of which is to net-off to a nil amount.”°

24. On 15 September 2014 we sent you our final audit report (in draft form). On 23
September 2014 you provided us with further information in relation to whether
DeMorgan, Coin-Exch and Cloudcroft were carrying on an enterprise for the
purposes of subsection 25-5(1) of the GST Act.

Description of the arrangement"
25. You, Craig Wright, incorporated numerous companies which you have indicated

each relate to the bitcoin industry. The company details (based on ASIC records)
are set out below:

 

 

 

 

 

Company Name ABN Established Director(s)
Coin-Exch Pty Ltd 31 163 338 467 17/04/2013 Craig Wright
(Coin-Exch) Jamie Wilson (ceased)
Hotwire Preemptive 48 164 068 348 02/06/2013 Craig Wright
intelligence Pty Ltd Ramona Watts
(Hotwire)

Cloudcroft Pty Ltd 94 149 732 365 08/03/2014 Craig Wright
(Cloudcroft) Lynn Wright (ceased)

 

 

 

 

 

26. You and each of these companies report GST quarterly on an accrual basis.

27. You also contend to have established a trust ‘the Wright Family Trust’, which
through its trustee purportedly trades as ‘DeMorgan’. You assert that you formed
the intention to set up a family trust to hold software in the first part of 2013 and
engaged a lawyer to assist with this. The trust deed for DeMorgan was stated to
have been executed on 9 August 2013 and it was issued with an ABN on 26
August 2013. The trustee is said to be Panopticrypt Pty Lid.

28. You have stated that you acquired software, including source code, from two
primary sources; W&K and MJF. Your stated intention in acquiring the software
from W&K and MJF was to supply it to DeMorgan and then split the software into
components which would then be supplied to Coin-Exch, Hotwire and
Cloudcroft."°

The W&K transaction:
29. W&K is a limited liability company that was registered in Florida on 14 February

2011. W&K was administratively dissolved on 28 September 2012 due to owing
outstanding company fees to its corporate regulator, the FDS. After advising you

 

8 Auscript transcript of 11 August 2014 at page 24 and 18 August 2014 at pages 25-26.

° Auscript transcript of 11 August 2014 at pages 9-10.

10 Auscript transcript of 18 August 2014 at pages 25-26.

“T All amounts in this position paper are in Australian dollars unless otherwise indicated.
According to ASIC records, Hotwire was placed into administration on 28 April 2014.

'® Submissions received in relation to the draft interim report for Coin-Exch dated 9 May 20714
(the Clayton Utz letter) at page 8.

Page 6 of 30

CONFIDENTIAL DEF_00051448
Case 9:18-cv-80176-BB Document 547-3 Entered on FLSD Docket 06/01/2020 Page 7 of 30

CONFIDENTIAL

30.

31.

32.

33.

34.

of this on 28 March 2014 the outstanding fees were paid to FDS on the same
day, the effect of which was to reinstate the company as if it were never
administratively dissolved.

You have stated that some of the software the subject of the W&K agreements
was originally developed by you and later transferred to Dave Kleiman ‘at cost’
for $5,000.'* Your representatives have also stated that irrespective of the
contractual arrangements with W&K, you were in possession of the relevant
software at the time you purportedly transferred it to DeMorgan.”°

On 25 July 2013 you lodged a Statement of Claim with the NSWSC, which you
claim was done to obtain title to software previously owned by W&K. In this case,
2013/225983, you made the following statements to the court:

a. You provided contract labour services to W&K.

b. You were party to a contract with W&K dated 27 October 2008.

c. You were a contractor and financier.

d. You conducted four projects associated with the US DHS (the statements
you provided to the NSWSC listed the projects and the associated
funding)

The Director of W&K died in May 2013.

A bond of $20,000,000 was provided (the inference to be drawn, given

your claim as particularised at g below, is that you purportedly loaned or

otherwise provided W&K a bond of $20,000,000). W&K held IP in the form

of software and code used by the US Military, US DHS and other

associated parties.

g. You claimed $28,253,633.00. This was comprised of the $20,000,000
bond, the funding provided for the four projects, and the interest accrued
on the project funds.

Oo

The reference to the contract of 27 October 2008 was explained as being a
reference to a purported contract between you and David Kleiman in his personal
capacity which was then ratified by W&K once it was incorporated.”°

The US DHS has confirmed that whilst W&K had placed a bid to complete the
four projects listed in the documents you provided the NSWSC, it was not
successful in obtaining any of those contracts. You were listed as the contact
person for the project submissions. Documents obtained from the NSWSC in
relation to these cases contained 2 emails sent to you from the US DHS BAA
Program Support Office confirming that two proposals for W&K had been
received electronically at that office and that those proposals were uploaded by
you.

The US DHS also confirmed that it did not provide any funding to W&K. You
have stated that you were not involved in the applications for funding from the US
DHS and that David Kleiman did not inform you of the outcome. An email
between David Kleiman and Uyen Nguyen refers to using your source code to
‘gain a large amount of funding’ but it is not clear what funding is referred to and
where that funding was obtained."”

 

‘* Email from David Kleiman dated 28 June 2011 confirming that ‘all software’ had been
transferred for $5,000. This appears to be the subject of NSWSC case 2013/245661.

6 Clayton Utz letter at page 3.

"8 In this respect, your provided us with a document titled ‘statement of work’.

” Email between David Kleiman and Uyen Nguyen dated 20 December 2012 referring to her
acceptance of the director position at W&K.

Page 7 of 30

DEF_00051449
Case 9:18-cv-80176-BB Document 547-3 Entered on FLSD Docket 06/01/2020 Page 8 of 30

CONFIDENTIAL

35.

36.

37.

38.

39.

40.

41.

The IP that is said to have been developed for these 4 projects purportedly forms
part of the software that was later acquired by your related entities Coin-Exch and
Cloudcroft.

On 13 August 2013, you filed a second statement of claim with the NSWSC. In
this case, 2013/245661, you made the following statements to the court:

a. You provided contract labour services to W&K.

b. You loaned money to W&K ait a set interest rate, with the expectation that
W8&K would repay that amount in full when a project was completed. This
loan was issued in bitcoin.

You entered into a contract with W&K on 8 January 2009, under which
W8&K agreed to pay you for property and consulting services.

The contract was secured against the intellectual property of W&K.
You were the contractor and financier.

Funding was supplied using Bitcoin and gold bonds.

A bond of $20,000,000 was provided to cover funding of the research.
The IP is software and code used in the creation of a Bitcoin system.
You claimed $28,533,016.79 which includes the $20,000,000 bond.

o

“samo o

You have advised us that W&K did not have any representatives present for the
court proceedings, '° and that Uyen Nguyen acted for W&K in the two cases
before the NSWSC. Both NSW Supreme Court matters were settled pursuant to
an agreement dated 9 July 2013'° (16 days before a Statement of Claim was filed
for either action), between you and Uyen Nguyen in her stated capacity as
director of W&K.

That agreement specifically listed the NSWSC case reference numbers and
states “In consideration of the amounts due, W&K Info Defense hereby accepts
the offer to transfer ail agreed items to Craig Wright R&D for the agreed
considerations.” The consent document provided to the ATO was not found in the
case files sourced directly from the NSWSC.

Information obtained from NSWSC court files for cases 2013/225983 and
2013/245661 show that you filed the Acknowledgment of Liquidated Claim on 19
August 2013 on behalf of W&K as the legal agent and representative. In the
documents you stated that you were acting as Director/Australian Agent of W&K.
However, you have stated that you were not a director of W&K at any time but
served as an alternative director for David Kleiman from time to time.*° There are
no records which establish that you held any authorised position with W&K.

in the same information obtained from the NSWSC court files, Jamie Wilson
signed the Consent Orders on behalf of W&K on 28 August 2013. There are no
records that establish that Jamie Wilson was ever an officeholder or had authority
to represent W&K in the NSWSC.

You asserted that the value of the software obtained from W&K is established by
reference to the amount of the debts claimed in these NSWSC matters.*'
However, you have also stated that you did not provide the $20,000,000 bond,

 

8 Response to questions received by us on 17 March 2014.

'° We clarified with you whether the date on this document was 9 July 2013 or 7 September
2013 and you confirmed that the correct date was 9 July 2013.

20 Response to further questions for Craig Wright received by us on 17 March 2014.

* Clayton Utz letter of 9 May 2014 at page 12.

Page 8 of 30

DEF_00051450
Case 9:18-cv-80176-BB Document 547-3 Entered on FLSD Docket 06/01/2020 Page 9 of 30

CONFIDENTIAL

claimed as a debt owing to you in the NSWSC actions, and that you do not know
who did.” Further, the NSWSC was presented with a purported invoice from
Wa&K to you, which states that W&K supplied you with 4 US DHS projects,
$20,000,000 in software and loans of bitcoin.”

The MJF transaction:

42.

43.

44.

45.

46.

47.

48.

On 3 June 2013, Mark Ferrier of MJF and you entered into a Contract for the
Sale of Personality (ref OB0188)** for you to acquire:

i. Siemens mining automation software for $5,000,000;
ii. Microfinance software and accounting packages, developed by Al Baraka
for $11,500,000; and
iii. Gold options from Paynes Gold Mining for $18,750,000.
(All amounts excluding GST)

You hoid two documents described as tax invoices purportedly issued by MJF.
The first is dated 1 July 2013, marked ‘OB0188’ and refers to the items listed
above, plus valuation services of $50,000. This invoice is for $35,300,000 plus
GST; that is, for a total of $38,830,000.

The second purported tax invoice is dated 15 August 2013 marked ‘Dailah’, and
is stated to be for fees in relation to ‘core software per the Al Baraka contract’.
This invoice is for $18,454,974 plus GST, i.e. $20,311,471.

You provided us a list of the public addresses of the bitcoin wallets which were
purportedly used as consideration for the MJF transaction. These wallets were
purportedly transferred ‘off blockchain’ meaning that the relevant transactions
cannot be traced in the blockchain ledger and the relevant private key is passed
directly to the recipient rather than transferring bitcoin to the recipient’s wallet.

You claimed input tax credits for these contended software acquisitions from MJF
in your BAS for the relevant tax period. You did not include GST on any supply of
Bitcoin in your BAS for the relevant tax period. It is noted that you advised that
the Gold Options and Valuation services were never provided to you and you are
taking legal action against MJF in relation to this. Regardless of the supply not
occurring, you claimed an input tax credit for these acquisitions in your BAS for
the relevant tax period.

A Software Agreement was entered into on 1 July 2013, between Al Baraka and
Hotwire, listing you acting as agent for Hotwire, and MJF acting as agent for Al
Baraka (a wholly owned subsidiary of Al Baraka Banking Group). However, the
purported invoice that is said to substantiate the supply and consideration
provided is addressed from MJF to you directly.

Your advisors have stated that it was always your intention to acquire ail the
relevant software from MJF in your personal capacity and that the subsequent

 

” Statement made at interview with us on 28 March 2014.

*° Invoice dated 22 April 2011, copy obtained from the NSWSC case file on 26 May 2014.
*4 vou have stated that you met Mark Ferrier at a conference but cannot recall where that
conference was held or what the conference was in relation to. You have confirmed that all
negotiations for this contract were done over Skype and have provided us with a Skype
record (in a form of an excel spread sheet) and email exchanges as evidence.

Page 9 of 30

DEF_00051451
Case 9:18-cv-80176-BB Document 547-3 Entered on FLSD Docket 06/01/2020 Page 10 of 30

agreements between you, DeMorgan and related entities such as Coin-Exch and
Cloudcroft evidence this intention.

49. ATO officers have viewed software which appears to be Siemens software and
source code for a core banking package. However, based on the following third
party checks we consider that you and your related entities did not at any
material time hold authorised versions of the relevant software. Specifically:

a. Siemens Australia have advised us that it has not sold or licensed
software to either MJF or you; and

b. Al Baraka have advised us that it has not had any relationship whatsoever
with MJF, there was not any business conducted between it and Mark
Ferrier (the director of MJF), and, that that the purported software supply
agreement had nothing to do with them as they are not related to such
business.

50. You have provided the ATO with copies of letters and emails purporting to be
from employees of Al Baraka regarding training and technical support available in
relation to the Al Baraka software you purportedly acquired. These emails were
sent from a domain which has an address listed as a virtual office in Istanbul
known as ‘Servcorp’. The domain was established in January 2014. Your credit
card records show that a payment was made to this virtual office around the time
the domain was established. You indicated to us in interview on 18 August 2014
that you did not have any reason to make such a payment to ‘Servcorp’ and that
you intended to make inquiries as to how that payment appeared on your
statement.

51. We do not accept that the copies of the letters and emails you purportedly
received from Al Baraka substantiate your input tax credit claim for software, for
reasons including that they were sent from a domain name which was not active
at the time the email was purportedly sent.”©

Your purported sale of the W&K and MJF software to DeMorgan:

52. You state that you formed the intention of setting up a family trust in the first part
of 2013. Due to delays caused by your lawyers the trust deed for the Wright
Family Trust (DeMorgan) was not executed until 9 August 2013. Panopticrypt
Pty Ltd was appointed as trustee, but a resolution was made on 19 August 2013
that it act as trustee through you as the sole manager of the trust for a term of up
to 3 years.’’ Another memo dated 9 August 2013, stated that Lloyds Solicitors
had settled the trust and that an ABN registration was to be filed with the ATO.
This same document contains the ABN of DeMorgan in the footer of the page.

53. You have provided us with a ‘Deed of Assignment and Charge’ between you and
DeMorgan dated 15 July 2013. This Deed also contains the ABN of DeMorgan,
which was not issued until 26 August 2013. Your advisors have stated that it
would seem likely that the deed was executed after 15 July 2013 and the date on
the front page of the agreement was not updated.*® However, even if the deed

 

* Clayton utz letter at page 3.

° Email sent from ‘craig. wright@hotwirepe.com’ to ‘Ghamrawi@albaraka-bank.asia’ at
3:12pm on 31 December 2013. Domain search for ‘albaraka-bank.asia’ shows it was created
at 8:21pm on 1 January 2014. The registered address is Level 8, Tefken Tower Buyukdere St
No2094 Istanbul. This is the result of an online ‘WholS’ search on 2 June 2014.

*7 Memo dated 19 August 2013 under the DeMorgan logo.

°8 Clayton Utz letter at page 5.

Page 10 of 30

CONFIDENTIAL DEF_00051452
Case 9:18-cv-80176-BB Document 547-3 Entered on FLSD Docket 06/01/2020 Page 11 of 30

54.

55.

56.

57.

58.

was executed on 15 July 2013, you have stated that you had signed this deed in
the belief that you were acting in your capacity as trustee. However, the trust did
not exist at this time. This deed purports to grant DeMorgan an exclusive licence
to use and exploit certain IP which includes the software from W&K and MJF.’°
However, the deed specifically notes that the IP of W&K in ‘SCADA and Firewall
research will be transferred directly from Mr Wright to Cloudcroft Pty Ltd’.°°

Documents described as ‘invoices’ dated 1 July 2013 were issued by you to
DeMorgan. These ‘invoices’ include the ABN of DeMorgan, though no ABN was
issued at this time. You advised that the invoices were issued at a later date, and
that you back-dated them, despite advice from Jamie Wilson that you should not.
You had previously advised that the incorrect dates appear on these invoices
because of an error in your cloud based accounting software, Xero.

 

 

 

 

 

 

The details of these purported invoices are:
Inv. No. Description Recipient | Unit Price GST Total Amount
J J $
INV- 2013/225983 DeMorgan | 31,388,908.50 | 3,138,890.85 | 34,527,799.35
0096 and other
supplies

INV- Cloudcroft - Cloudcroft | 28,181,818.18 | 2,818,181.82 | 31,000,000.00
OQ097A NSWSC
INV- 2013 / Judgement | DeMorgan | 31,000,000.00 | 3,100,000.00 | 34,100,000.00
0098 2
INV- Courseware for DeMorgan 19,904,766.36 477.64 19,905,244.00
0099 Uni Site
INV- Uni Core DeMorgan | 44,848,630.00 544,863.00 45,393493.00
0100 Software
INV- Hardware Design | Coin-Exch 174,559.83 17,455.98 192,015.81
0101
Total 155 ,498,682.87 | 9,619,869.29 | 165,118,552.16

 

 

 

 

 

 

 

 

You have advised that INV-0097A was issued in mistake as it is intended to
represent a supply of the relevant software to DeMorgan, not Cloudcroft, with
DeMorgan then supplying a corresponding licence to Cloudcroft. This advice is
inconsistent with the specific terms of clause 14.4 of the deed between you and
DeMorgan, under which you retained the IP in the W&K SCADA to be transferred
directly by you to Cloudcroft. As a consequence DeMorgan did not acquire the
W&K SCADA software under this agreement.

You have explained that INV-099 and INV-0100 purportedly included GST-free
sales for university courseware and testing.

On 22 August 2013, you in your personal capacity as ‘Craig Wright R&D’ entered
into three purported ‘Intellectual Property Licence’ agreements with Hotwire,
Coin-Exch and Cloudcroft. The terms of these contracts are similar and the key
terms have been summarised below:
a. That you as licensor own or have the right to use the IP as software.
b. The licensor has clear title internationally based on the judgment from the
NSWSC. (It is noted that this judgement was not handed down until 6
November 2013).

 

*° Clause 14 of the Deed of Assignment and Charge between you and DeMorgan dated 15
July 2013.

°° Subclause 14.4 of the Deed of Assignment and Charge between you and DeMorgan dated
15 July 2013.

CONFIDENTIAL

Page 11 of 30

DEF_00051453
Case 9:18-cv-80176-BB Document 547-3 Entered on FLSD Docket 06/01/2020 Page 12 of 30

CONFIDENTIAL

c. The licence fee is the amount of relief claimed under respective court

cases.

d. Commencement date: 01 July 2013
e. Term: No end

59. You issued purported invoices on the same day to each company reflecting the
amounts set out in the agreements.

60. On 27 August 2013, you applied for a private ruling relating to GST and the
supply of IP (which subsequently issued as Authorisation Number:
1012513887115). In this private ruling application, you advised that the NSWSC
action was taken to distribute property and transfer it into your name. The
property was IP and valued in two tranches at $28,533,016.79 and
$28,254,666.00. You advised you intended to exploit the value of the IP by using
it within companies you control and would have an assignment contract
completed at arm’s length with the value based on that determined by the NSWC.

61. You then provided us three ‘agreements’ styled as deeds between DeMorgan
and Hotwire, Coin-Exch and Cloudcroft respectively, all dated 15 September
2013. The deeds stated that DeMorgan owned IP in the form of software
obtained through W&K and MJF. While these purported agreements conflict with
the agreements of 22 August 2013, it is noted that they align with the purported
invoices DeMorgan issued these companies. You advised that the invoices you
issued on 22 August 2013 were in error and void and that the invoices you issued
to DeMorgan correctly reflect the arrangement.

62. You lodged your BAS for the relevant tax period on 28 September 2013 (self-
revised on 18 March 2014) with the following (revised) amounts:

 

Sales

GST Debits Acquisitions GST Credits Net BAS

 

 

$145,223,819

 

 

 

 

 

$9,619,869 $79,145,230 $5,385,612 $4,234,257

 

Transfers from DeMorgan to related entities

63. You have contended that DeMorgan supplied prepaid software licences to your
related entities during the relevant tax period, and that the supply is evidenced by
the deeds of assignment entered into on 15 September 2013 with each of
Hotwire and Coin-Exch and the invoices dated 1 July 2013. The following
information was provided on these purported tax invoices:

 

 

 

 

Inv. No. Description Recipient Unit Price GST Total
$ 0 Amount $

INV- Software Sales- Hotwire 10,341 ,500 1,034,150 11,375,650
0001 Prepaid

Software License
INV- Software Sales- Hotwire 10,000,000 1,000,000 11,000,000
0002 Prepaid

Software License
INV- Software Sales- Hotwire 8,000,000 800,000 8,800,000
0003 Prepaid

Software License
INV- Software Sales- Hotwire 5,950,000 595,000 6,545,000
0004 Prepaid

Software License
INV- Software Sales- Coin-Exch 9,950,000 995,000 10,945,000
0005 Prepaid

Software License

 

 

 

 

 

 

 

 

Page 12 of 30

DEF_00051454
Case 9:18-cv-80176-BB Document 547-3 Entered on FLSD Docket 06/01/2020 Page 13 of 30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INV- Software Sales- Coin-Exch 4,950,000 495,000 5,445,000
0006 Prepaid

Software License
INV- Software Sales- Coin-Exch 4,950,000 495,000 5,445,000
0007 Prepaid

Software License
INV- Software Sales- Coin-Exch 4,950,000 495,000 5,445,000
0008 Prepaid

Software License
INV- Software Sales- Coin-Exch 4,950,000 495,000 5,445,000
0009 Prepaid

Software License
INV- Software Sales- Coin-Exch 4,950,000 495,000 5,445,000
0010 Prepaid

Software License
Total 68,991,500 6,899,150 75,890,650

Coin-Exch

64. Coin-Exch was incorporated and registered with ASIC on 17 April 2013. At the
time of registration you were recorded as the sole director and secretary. At that
time 100 shares were issued to you for $100.

65. Pursuant to a deed of assignment dated 1 July 2013 between you and Coin-Exch
you purportedly assigned Coin-Exch your rights to call on 150,000 bitcoin held in
a Seychelles trust (the ‘rights to call on bitcoin’).

66. On 22 August 2013 Coin-Exch issued 39,999,999 new shares of which
29,999,999 were allocated to you and 10,000,000 were allocated to Jamie
Wilson.*' The total value of these shares was stated to be $39,999,999 and all
the shares were stated to have been paid in full. You advised us on 3 December
2013 that Coin-Exch received bitcoin in exchange for issuing these new shares.
On 18 February 20714 you revised this explanation and stated that the share issue
was paid for by the transfer of rights to call on bitcoin held by a trust in the
Seychelles. On 11 August 2014, you advised that Coin-Exch was funded through
a trust in Panama.

67. On 15 September 2013 Coin-Exch and DeMorgan entered into an ‘IP deed of
assignment’ in relation to the licensing of Core Banking and Exchange Software,
which was said to comprise of elements of both the Al Baraka and W&K software.

68. Purported invoices dated 1 July 2013 issued to Coin-Exch from DeMorgan for the
supply of software licences and are said to relate to this deed of assignment and
total $38,170,000. You have stated that Coin-Exch used the purported rights to
call on bitcoin to pay these invoices. You advised at interview on 18 August 2014
the only funding source for each of your related entities, including Coin-Exch,
were the purported rights to call on bitcoin. On 23 September 2014 your advisors
noted that you have in fact redeemed that right and called on the bitcoin
purportedly available to Coin-Exch and it has also used cash. Bank records for
Coin-Exch show very little cash was available to Coin-Exch during the relevant
period. The largest amount deposited into that account was attributable to an
ATO refund which was then transferred to a related entity on the same day.

69. You advised in interview on 11 August 2074 that there was no business plan
developed for Coin-Exch and you conceded that there was no possibility of a

 

*" ASIC records filed on 25 August 2013.

Page 13 of 30

CONFIDENTIAL DEF_00051455
Case 9:18-cv-80176-BB Document 547-3 Entered on FLSD Docket 06/01/2020 Page 14 of 30

CONFIDENTIAL

profit in the near future. During the relevant period, there is no evidence to
demonstrate that Coin-Exch ever made any acquisitions or supplies to or from
entities apart from you, DeMorgan and Hotwire. On 23 September 2014, your
advisors provided further details in relation to the purported activities of Coin-
Exch which included a paper titled ‘Coin-Exch Pty Ltd Core Research’ and a
document provided to Ausindustry in relation to their request for further
information (the ‘Ausindustry document’). You have further advised that Coin-
Exch has made acquisitions from third parties namely, Rubik, Modulus and
Signia. These are understood to be acquisitions made after 30 September 2013.

Hotwire

70.

71.

72.

73.

74,

Hotwire was incorporated and registered with ASIC on 2 June 2013. At the time
of registration, you were sole director and secretary and 100 shares were issued
to you for $100. On 1 July 2013 Ramona Watts (RW) was appointed as a
director.

On 1 July 2013 you purportedly transferred an ‘initial bitcoin wallet’ contended to
be worth $32,994,806.68 to Hotwire as a capital subscription. On 3 December
2013 you confirmed that this purported capital subscription was paid for in bitcoin.
You later stated at an interview of 18 August 2014 that this capital subscription
was in fact funded by rights to cail on bitcoin held by a trust in the Seychelles.

Pursuant to a so called deed of assignment dated 71 July 2013 between you and
Hotwire you purported to assign your rights to call on 284,438 bitcoin held in a
Seychelles trust (the ‘rights to call on bitcoin’).

On 15 September 2013 DeMorgan and Hotwire entered into an ‘IP deed of
assignment’ in relation to the purported licensing of automation software,
including some software purportedly originating from Siemens and some software
originating from W&K (which was the subject of a NSWSC action).

Hotwire was placed in external administration on 28 April 2014.

Cloudcroft

75.

76.

77.

78.

Cloudcroft registered for GST on 15 March 2011. Since 11 November 2011 you
have been the sole director of Cloudcroft. The majority shareholder since 1 July
2012 is Panopticrypt which acquired 500,000 shares for $50,000 on that date.
On 15 November 2012 you acquired 120,000 shares for $120,000. On 1 August
2013 Hotwire became a shareholder of Cloudcroft and according to documents
lodged with ASIC acquired 1,000,000 shares for $1,000,000.

You have advised that there was a further capital subscription in exchange for
474,332 bitcoin. You also advised that this capital subscription was by way of
transfer of rights to call on bitcoin.

Cloudcroft lodged a BAS for the relevant tax period disclosing purchases of a
security software licence from you for $31,000,000. You have since advised that
the invoice that related to this contended acquisition was issued in error.

in that same BAS, Cloudcroft declared total sales of $3,123,500, which included

self-assessed export sales of $3,100,000 for the contended transfer of software
to Denariuz SG, a Singapore based company, controlled by you.

Page 14 of 30

DEF_00051456
Case 9:18-cv-80176-BB Document 547-3 Entered on FLSD Docket 06/01/2020 Page 15 of 30

CONFIDENTIAL

79. You lodged the BAS on behalf of Cloudcroft which included these disclosures,
and resulted in a net refund payable of $2,834,648. This amount has been
retained by the Commissioner under s 8AAZLGA of the TAA.

80. You have subsequently advised the ATO that the transfer of the licence from you
was a mistake and should have been from you to DeMorgan, and then from
DeMorgan to Cloudcroft.

81. To the extent it has undertaken any transactions, Cloudcroft has only done so
with related entities. Other than the purported transfer of rights to call on bitcoin,
its only other source of funds appears to be from tax refunds.

The Seychelles Trust

82. In initial discussions earlier during the audit process you advised that transactions
undertaken by you and the related entities were in bitcoin. After the PBR issued
that explained our view that a supply of bitcoin in consideration for an acquisition
would give rise to a taxable supply if the other requirements in section 9-5 of the
GST Act were satisfied, you contended that consideration for all supplies of
software and IP made under this arrangement was by an assignment of rights to
the equitable interests in an offshore trust which holds bitcoin. In response to our
information requests, you have advised that all of these assignments were for the
interest in the Seychelles trust, which was purportedly created pursuant to the
Loan Deed of 23 October 2012. The deed is executed by Uyen Nguyen of Design
by Human Ltd. Attached to the deed is a consent to act, whereby she accepts the
position of Chief Operating Officer (COO) from 18 October 2012, and Director
from 30 June 2013.

83. The deed records a purported loan to you for the principal amount of 650,000
bitcoin, and the drawdown date was 1 July 2013. The loan described in the
deed is stated to be interest only loan at the rate of 0.05% per annum, with
repayments commencing 30 July 2016 and repayment in full by 30 June 2020.
The Loan Deed records a First/Second mortgage over all the shares in
‘Permanent Success Limited UK’ (Permanent Success UK company reference
08260048) and ail related trusts as collateral security.

84. On 28 March 2014 we advised you that there is no record of Uyen Nguyen ever
holding the position of Director of Design by Human. Companies House records
were then updated on 10 April 2014 to enter Uyen Nguyen retrospectively as
director, as of 12 October 2012.

85. An Appendix to the Loan Deed lists what were described as the 26 bitcoin
blockchain addresses which were the subject of the Deed and contains a note
that “As agreed all wallets to be held in the UK in trust until all regulatory issues
solved and Group Company formed with Dave K and CSW (CW)”. The Loan
Deed states that the money referred to in this deed, which appears to be a
reference to bitcoin, has been received by you.**

86. It is noted that 22 of the 26 listed bitcoin addresses the subject of the Loan Deed
were the same public addresses for wallets purportedly transferred off blockchain

 

* tem 3 of the first schedule to the deed of loan notes that the draw down date was 1 July
2013, recital B states that the guarantor and the mortgagor acknowledge that the money
referred to in this deed has been received by the mortgagor. The reference to ‘money’ is
understood to be to bitcoin.

Page 15 of 30

DEF_00051457
Case 9:18-cv-80176-BB Document 547-3 Entered on FLSD Docket 06/01/2020 Page 16 of 30

CONFIDENTIAL

87.

88.

to MJF on 15 August 2013 and 15 September 2013. As a result of that transfer, if
appears that 4 wallets purportedly remained available in the Seychelles trust (to
the extent such a trust actually existed) with a total of 275,071 bitcoin.*° One of
these remaining four wallets was allegedly sold by DeMorgan to Denariuz Pty Ltd
(a company related to you) and purportedly exported by you as a paper wallet to
a company in Singapore. You have given two separate addresses as evidencing
the existence of this particular wallet.

On 7 January 2014 the company name for the purported corporate trustee of the
Seychelles Trust changed from Design by Human to CO1n Lid and according to
Companies House records you were appointed as its Director.*“

However, despite holding this position, at the interview of 18 August 2014, you
said that you were unable to identify any beneficiaries of the Seychelles trust.
Further, despite repeated requests for a copy of the trust deed for the Seychelles
trust, you have stated that you are unable to obtain that information as the terms
of the trust do not allow you access to any information until 2015.

Our findings explained

issue 1 & 2 — entitlement to input tax credits

89.

90.

91.

92.

You are entitled to an input tax credit if you make a creditable acquisition. You
make a creditable acquisition if:°°
a. You acquire anything solely or partly for a creditable purpose; and
b. The supply of the thing to you is a taxable supply; and
c. You provide, or are liable to provide, consideration for the supply; and
d. You are registered, or required to be registered.

Having regard to the facts and evidence established to date and as explained
above, we do not consider that you, Cloudcroft, DeMorgan or Coin-Exch made
any creditable acquisitions of software or IP for which input tax credits were
attributable to the relevant tax period. In particular we do not consider that:

a. You acquired any software or IP from MJF or W&K;

b. DeMorgan, Coin-Exch and Cloudcroft acquired software; and

c. DeMorgan, Coin-Exch or Cloudcroft provided or were liable to provide

consideration for the purported supplies of IP or software.

We also do not concede that, to the extent they acquired software, DeMorgan,
Coin-Exch and Cloudcroft acquired it for a creditable purpose within the meaning
of section 11-15 of the GST Act.. The reasons for this are explained at
paragraphs 113 — 130 below.

We note that you provided further information to us on 23 September 2074 in
relation to whether these entities were carrying on an enterprise at the relevant
time. A request was also made to provide us with further information on whether
the entities will likely be carrying on an enterprise in the next 12 months by 29
September 2014. We will take this information into consideration in determining

 

8 Applying the exchange rate for bitcoin to Australian dollars at 15 September 2013, the
purported bitcoins remaining available to be drawn down under the loan would have been
worth $42,361,050.

“A Companies House records accessed on 15 July 2014.

*° Section 11-20 GST Act.

*° Section 11-5 GST Act.

Page 16 of 30

DEF_00051458
Case 9:18-cv-80176-BB Document 547-3 Entered on FLSD Docket 06/01/2020 Page 17 of 30

CONFIDENTIAL

any application of subsection 25-55(2) of the GST Act to the GST registration for
these entities.

Purported acquisitions from MJF and W&K

 

93. In this case we do not accept that you acquired software from MJF or W&K as
Siemens and Al Baraka have confirmed that they did not transact with any of MJF
or W&K, and it is from these entities that you purport to have acquired Siemens
and Al Baraka software.

94. Additionally, according to our records MJF, has denied supplying you any
software which in our view supports the conclusion that no such acquisition
occurred, and or, that documents purporting otherwise did not reflect the common
intention underlying any transaction between you and MJF, if indeed a
transaction occurred. It follows that these documenis (including any related
purported invoices or tax invoices) can be considered a nullity based on sham.*’

95. Moreover, we do not accept that the NSWSC court proceedings resulted in any
acquisition by you of software and or IP from W&K, or any acquisition by you of
software and or IP from W&K for the value asserted. The NSWC did not consider
any evidence or make any findings of fact as to the existence or value of the
software you purportedly acquired from W&K as a result of the proceedings.

96. On the evidence we have obtained, we do not consider such an acquisition in fact
occurred. Part of the purported software or IP you contended to have acquired as
a result of the settlement of these proceedings was purportedly developed in
relation to projects undertaken for the US DHS. The US DHS has verified that
neither you nor W&K were awarded any software development projects.

97. Additionally, the statements of claim underlying these proceedings were for
repayment of loans or bonds you purportedly advanced according to the court
documents. You have subsequently denied that you had provided the bonds
referred to in the statement of claim, and could not otherwise verify the existence
of these loans or bonds.

98. We also note the backdating of purported invoices said to substantiate these and
related acquisitions. As put recently by the AAT ‘...a fax invoice does not create a
taxable supply; it records one. If a taxable supply did not take place, then a “tax
invoice” is meaningless. In other words, documents that are so called “tax
invoices” cannot substantiate a creditable acquisition, if in fact there was no
supply or acquisition. °°

99. Given this backdating and our view of the other facts surrounding this case, we
do not agree that back dated invoices can substantiate supplies or acquisitions,
or retrospectively impose or notify an entity of an obligation to pay, in the

 

°7 A sham arises where there is an intention common to transacting parties that the
transaction is a concealment or disguise for some other and real transaction or for no
transaction at all. Snook v London & West Riding investments Ltd [1967] 2 QB , as referred to
by Lockhart J when explaining sham under Australian law at [16] in Sharrment Pty Ltd v
Official Trustee in Bankruptcy [1988] FCA 179. See also Edmonds J at [97] in Professional
Admin Service Centres Pty Ltd v Commissioner of Taxation [2013] FCA 1123 at [97].

38 Bayconnection Pty Ltd v Commissioner of Taxation [2013] AATA 40 at [86]; See also R_V.
Investments (Aust) Pty Ltd as Trustee for the RV Unit Trust [2014] AATA 158 at [72].

Page 17 of 30

DEF_00051459
Case 9:18-cv-80176-BB Document 547-3 Entered on FLSD Docket 06/01/2020 Page 18 of 30

absence of any such supplies, acquisitions or obligations actually arising at the
relevant times. In the facts of this case, we do not accept that simply accounting
for GST on an accruals basis and receiving a document described as an invoice
or tax invoices establishes that you or your related entities made creditable
acquisitions in the manner contended.

100. It is noted that you have claimed input tax credits for an acquisition of
Siemens Software and Al Baraka Source Code from MJF. You also claimed an
input tax credit for acquisition of Gold Options and Valuation Services, yet you
submitted to the NSWSC that these things were never supplied to you and have
taken legal action against MJF in this regard. We understand that you withdrew
that action and commenced separate action in the Federal Court. Your claims for
ITCs in relation to the items not supplied will be disallowed.

101. Inthe alternative, if you are entitled to the input tax credit claims for your
acquisition of Siemens software and Al Baraka source code from MJF, totalling
$1,650,000 (which we don’t concede), we note that you are contended to have
provided bitcoin to MJF as consideration for this supply. The Draft GST Ruling
GSTR 2014/D3 states that a transfer of bitcoin is a supply for GST purposes. The
result of this ruling is that, where the supply is a taxable supply, we consider GST
is levied on the supply with the value of the bitcoin you provided matching the
value of the supply of software. Hence to the extent it occurred, we consider your
supply of bitcoin would have been a taxable supply.

102. As such $1,650,000 in GST is payable on the bitcoin.°°

Were there supplies between DeMorgan and Coin-Exch or Cloudcroft

103. Our concerns in relation to the fact that purported transfers of IP was made to
DeMorgan at a time it did not exist were sought to be addressed by your
representative in the response to our interim report for Coin-Exch. You stated that
your intention at the time of the relevant deed of assignment, dated 15 July 2013,
was to transfer the IP to DeMorgan and that the transfer was perfected at the
time DeMorgan came into existence.

104. Although the deeds of assignment between DeMorgan and Coin-Exch and
Cloudcroft were purportedly entered into on 15 September 2013, documents
described as tax invoices were issued with a date of 1 July 2013. You admitted in
the interview of 18 August 2014 that documents such as these purported tax
invoices were deliberately backdated and that it in your view this was not material
from a tax perspective because all the transactions had occurred during the same
tax period.

 

°° We note this position provides the same outcome as the private binding ruling provided to
you in December 2013 and the position taken in the first interim report issued to Coin-Exch
and Hotwire in February 2014.

Page 18 of 30

CONFIDENTIAL DEF_00051460
Case 9:18-cv-80176-BB Document 547-3 Entered on FLSD Docket 06/01/2020 Page 19 of 30

105. McDonald v Commissioner of Taxation*® (McDonald) concerned the
effectiveness of backdating a contract for the acquisition of land to 13 September
1985 in determining whether a gain from a post-CGT subdivision and disposal of
the land was subject to CGT. Stone J with whom the other members of the Full
Court agreed observed that upon making a binding contract:

parties may agree that one of the terms of the contract is that certain obligations under it
are to be retrospective to a specified date. However, the date of the formation of the
contract is a matter of law and the parties cannot, by backdating the written document,
rewrite history with the effect that a binding contract existed from the specified date.

106. Itis noted that a supply for GST purposes need not occur only by way of
contract. However, in the context of an arrangement where the thing supplied by
its very nature takes it value and existence from an intangible set of rights, such
as a licence to use intellectual property, it is difficult to see how a supply of such
a thing can be made other than by way of a written agreement between the
parties with valid legal effect.

107. Weconsider that a backdated agreement cannot have the effect of ‘rewriting
history’, such that DeMorgan is said to have supplied rights to intellectual
property it could not have owned because it did not yet exist at that time.

108. In the alternative, if each of these entities did acquire software from
DeMorgan (which we don’t concede), then your advisors have stated in the letter
of 23 September 2014 that Coin-Exch had actuaily called on the bitcoin the
subject of the deed of loan in order to fund its purported activities. In such a case,
where bitcoin is purportedly supplied as consideration for a purported acquisition,
there is GST payable on that supply.”” In the case of Coin-Exch, the amount of
GST payable on the taxable supply of the bitcoin would be equal to the amount of
input tax credits claimed on the purported acquisition of the licence to the
software.

Was consideration provided or liable to be provided

109. Wedo not accept that the Seychelles Trust existed as a maiter of law or fact
during the relevant tax period. Further or alternatively, we do not accept that a
pool of 650,000 bitcoin was in fact held according to the terms of the Seychelles
Trust during the relevant tax period, or that any equitable interests in the Trust
were effectively created or assigned. Notwithstanding that you asserted at
interviews on 11 and 18 August 2014 that you created the trust, you could not
advise us of the identity of any beneficiaries of this purported trust, or its terms.
This in our view is consistent with the Trust not having any beneficiaries (and
hence not existing), and or not being constituted and settled in the manner
asserted. The Deed of Loan of itself does not in our view demonstrate the
effective establisnment of the Seychelles Trust or the holding of 650,000 bitcoin
pursuant to its terms.

110. Additionally, the Deed of Loan states that you received a loan from the trust.
However you purportedly assigned your right to draw down on this loan to your
related entities in exchange for shares they issued. The related entities are then

 

“° 12001] FCA 305

“" McDonald [2001] FCA 305 at [20]

“ Consistently with the first interim report issued to Coin-Exch, the private ruling issued to you
and the views expressed in draft GST ruling GSTR 2014/D3.

Page 19 of 30

CONFIDENTIAL DEF_00051461
Case 9:18-cv-80176-BB Document 547-3 Entered on FLSD Docket 06/01/2020 Page 20 of 30

CONFIDENTIAL

said to have assigned this right in payment to DeMorgan for software and IP. This
could not have occurred in our view because the Trust either did not exist, did not
in fact have 650,000 bitcoin settled upon it, or, had already advanced you the
loan funds under the Deed of Loan.

111. It follows that we do not consider the related entities provided any
consideration for their purported acquisitions by assigning ‘equitable interests’ for
the purposes of paragraph 11-5(c) of the GST Act. Additionally, we do not
consider there were any legally effective arrangements in place during the
relevant tax period to have obliged them to provide consideration for their
purported creditable acquisitions.

112. Furthermore, we consider that the purported pool of 650,000 bitcoin which
were the purported subject of the Deed of Loan between you and the trustee of
the Seychelles trust would have been substantially depleted once and to the
extent, the wailets were transferred to MJF off blockchain. At the interview
conducted on 18 August 2014, you have confirmed that there are no other
sources of funds available to these entities to pay the required consideration.**
Taking into account the purported invoices issued to Coin-Exch, Hotwire and
Cloudcroft, we consider that there were insufficient funds available under the
Deed of Loan (assuming the trust existed) remaining for draw down under the
loan agreement for the relevant entities. This, we consider supports our
conclusion that paragraph 11-5(c) of the GST Act was not satisfied.

Were DeMorgan, Coin-Exch or Cloudcroft carrying on an enterprise?

113. You acquire a thing for a creditable purpose to the extent that you acquire it in
carrying on your enterprise.“ ‘Carrying on’ an enterprise includes doing anything
in the course of the commencement or termination of the enterprise.®

114.  Relevantly, an ‘enterprise’ is defined to include an activity, or a series of
activities, done:
(a) inthe form of a business; or
(b) in the form of an adventure or concern in the nature of trade; or
(c) ona regular or continuous basis, in the form of a lease, licence or other
grant of an interest in property.*°

115. However, an enterprise does not include an activity, or series of activities,
done as a private, recreational pursuit or hobby.*’

116. The existence of a business is a matter of fact and degree.*® Some of the
indicators that establish a business enterprise is being conducted are an intention
of making a profit and a reasonable prospect of profitability,“° existence of a
business plan, keeping of detailed business records, commercial sales of product

 

“Your advisors have stated in the letter of 23 September 2014 that these related entities now
do have access to further bitcoin and can also access funding from other related entities.
However, those purported avenues of funding do not appear to have been available in the
relevant period to fund the transactions the subject of these audits.

“ Subsection 11-15(1) GST Act.

“ Definition of ‘carrying on’ in section 195-1 GST Act.

“© Subsection 9-20(1) GST Act.

“’ Paragraph 9-20(2)(b) GST Act.

*® Spriggs v FCT (2009) 239 CLR 1 at [59].

“ Hope v Bathurst City Council (1980) 144 CLR 1, at 8-9; Case H77 (1976) 76 ATC 59 at 61.

Page 20 of 30

DEF_00051462
Case 9:18-cv-80176-BB Document 547-3 Entered on FLSD Docket 06/01/2020 Page 21 of 30

CONFIDENTIAL

&/or skills, exercise of knowledge of skill.°° No single indicator is decisive and the
indicators often overlap.*' Further, not all of them will be relevant all of the time.”

117. More specifically, an ‘enterprise’ includes an activity, or series of activities,
done in the form of a business. The phrase ‘in the form of a business’ is broad
and has as its foundation the longstanding concept of a business. The meaning
of this phrase has not been considered in significant detail by Australian courts.°°

118. In FCT v. Swansea Services Pty Ltd’? McKerracher J. observed in relation to
the words ‘in the form of in paragraph 9-20(1)(a):°° '

Rather than these words supporting a suggestion that form alone may prevail over
substance, they have the effect of extending the reach of "enterprise" to those
activities which are in the form of a business but would not, in the ordinary meaning of
"business" be considered such. But the activity must still be reasonably intended to
be profit making in the case of an individual and cannot for any entity simply be a
private recreational pursuit or hobby. That this is so is clear from the exclusions to s
9-20 of the GST Act which, relevantly, rules out private recreational pursuits or
hobbies or, in the case of individuals, (other than a charitable trustee) an activity or
activities done without a reasonable expectation of profit or gain.

119. TR97/11 discusses the main indicators of carrying on a business. Based on
that discussion some indicators are:

»@ significant commercial activity;

« @ purpose and intention of the taxpayer to engage in commercial activity;

« an intention to make a profit from the activity;

«the activity is or will be profitable;

«the recurrent or regular nature of the activity;

« the activity is carried on in a similar manner to that of other businesses in
the same or similar trade:

+ activity is systematic, organised and carried on in a businesslike manner
and records are kept;

« the activities are of a reasonable size and scale;

« @ business plan exists;

» commercial sales of product; and

«the entity has relevant knowledge or skill.

120. We have taken into account the information provided by your advisors on 23
September 2014 in our discussion below. We note that a decision on whether to
cancel the GST registration for DeMorgan, Cloudcroft and Coin-Exch under
subsection 25-55(2) of the GST Act will be made after we receive further
information from you to be provided, as requested, on 29 September 2014.

121. In examining the activities conducted by you, DeMorgan, and the related
companies, it is noted that none of these entities have traded with any third
parties during the relevant period.

 

°° Miscellaneous Tax Ruling MT 2006/1: The New Tax System: the meaning of entity carrying
on an enterprise for the purposes of entitlement to an Australian Business Number.

*” Evans v FC of T (1989) 89 ATC 4540 at 4555.

** Dotrac Pty Ltd v Commissioner of Taxation [2014] AATA 336 at [52].

°° Paragraph 170 of MT 2006/1.

°4 12009] FCA 402.

°° Swansea [2009] FCA 402 at [97]-[99].

Page 21 of 30

DEF_00051463
Case 9:18-cv-80176-BB Document 547-3 Entered on FLSD Docket 06/01/2020 Page 22 of 30

122. Inrelation to Coin-Exch and Cloudcroft, during the relevant period, neither of
these companies retained the services of any employees or third parties
contractors.

123. You stated that there was no business plan for Coin-Exch and there appears
in our view to be a lack of commercial purpose. On 23 September 2074 you
provided us with documents titled ‘Coin-Exch Pty Ltd Core Research’ and
‘Cloudcroft Pty Lid Research’. Neither of these documents are dated. You also
provided us with a copy of a response to Ausindustry’s for further information
from Coin-Exch. Whilst there is much detail in these documents outlining the
intention of the research that Coin-Exch and Cloudcroft are to undertake, in this
respect the statements of Brennan J in Inglis v FCT are relevant:°°

The carrying on of a business is not a matter merely of intention. It is a matter of
activity, ... At the end of the day, the extent of the activity determines whether the
business is being carried on. That is a question of fact and degree.

124. The documents do not show how such intended activities could be practically
undertaken or turned to a profit. In examining these companies, even if each
entity was engaged in an activity in the relevant period, that activity consisted
entirely of transactions with related parties.

125. More broadly, the significant amounts of shares issuedin the companies
purportedly paid for by bitcoin or by the assignment of rights thereto, do not on
the facts appear to have made any real or lasting contribution to the capital of the
companies. The inference to be drawn is that the bitcoin related capital
contributions have not established or advanced any enterprise by your related
entities.

126. Additionally, an indicator of carrying on a business is commercial sales of
product. As stated above, none of the entities related to you have made any
commercial sales, other than sales to related entities, with payment amounting to
contended interests in the Seychelles trust (the same trust stated to have been
used to capitalise the entities).

127. Although you have stated in relation to Coin-Exch that it could use its bitcoin
holdings as payment or convert such bitcoin to cash to meet its expenditure,on
the evidence we currently have, we do not think that any of these entities, had a
reasonable view to a profit. Any business plans that did exist relied solely, if not
heavily, upon generating ATO refunds to meet running costs. You explained
during two interviews in August 2074, that all the inter-company transactions net
off to zero from a GST perspective. The position in our first interim reports for
Hotwire and Coin-Exch supported this approach, as the GST payable on the
transfer of bitcoin as consideration for the purported transfer of the software
would equate to any applicable input tax credit entitlement for each transaction.
You later advised of an updated footing for the inter-company transactions
involving the purported transfer of trust interest as consideration. We consider
this was done to enable the companies to receive refunds for what you described
as a ‘zero transaction’.

128. Although you have explained that there is an intention that the entities will
promote bitcoin and establish a platform for, among other things, trading and

 

°© Inglis v FCT (1979) 10 ATR 493 at 496-7.

Page 22 of 30

CONFIDENTIAL DEF_00051464
Case 9:18-cv-80176-BB Document 547-3 Entered on FLSD Docket 06/01/2020 Page 23 of 30

loaning bitcoin, you have not demonstrated that the related entities are
conducting an enterprise. It is our position that in the absence of ATO refunds,
the companies would likely be insolvent — this relevantly indicates that the
companies are not operated in a business-like manner, nor is there an intention
to make a profit. You have previously indicated that there was no business plan
and the documents you provided on 23 September 2014 provide no details as to
how the proposed research could be turned to profit or commercially exploited.
Your activities and those of your related entities during the relevant period
consisted entirely of related party transactions and there no records of
commercial sales of product that have or are reasonably likely to occur in future.

129.  Inrelation to DeMorgan’s purported activities in granting a licence or other
grant of an interest in property, as noted above at paragraph 106 above,
DeMorgan was not able to supply rights to intellectual property it could not have
owned because it did not yet exist at the relevant time.

130. We consider that during the relevant period neither DeMorgan, Coin-Exch
and Cloudcroft were carrying on an enterprise. On this basis, paragraph 11-5(a)
is not satisfied.

issue 3 — Application of Division 165

131. Tothe extent you and your related entities were properly entitled to the
software and IP related input tax credits claimed for the relevant tax periods in
accordance with Divisions 11 and 29 of the GST Act, we consider the
requirements of section 165-5 of the GST Act were met in the alternative, and
that a declaration to negate any associated GST benefits should be made under
section 165-40 of the GST Act. The application of Division 165 of the GST Act
turns on the satisfaction of the requirements in section 165-5 of the GST Act.
Relevantly, section 165-5 of the GST Act is satisfied if:

a. an ‘entity’ (the avoider) gets a ‘GST benefit’ from a ‘scheme’;
b. taking into account the matters described in section 165-15 of the GST
Act, it is reasonable to include that either:

i. an entity that (whether or alone or with others) entered into or
carried out the scheme, or part of the scheme, did so with the sole
or dominant purpose of that entity or another entity getting a GST
benefit from the scheme; or

ii. the principal effect of the scheme, or of part of the scheme, is that
the avoider gets a GST benefit from the scheme directly or
indirectly.

132. Subsection 165-10(2) of the GST Act defines a ‘scheme’ broadly to include
any arrangement, agreement, course of action or course of conduct. In your
case we consider there was a scheme which involved you acquiring software
from MJF and Wé&K in order for it to be on supplied to your related entities so as
to generate GST refunds in Coin-Exch, Hotwire and Cloudcroft. You had initially
planned to use bitcoin to fund these transactions in such a way that you would
never lose control or access to those bitcoins.

133. However, on receipt of the private binding ruling advising you that the supply
of bitcoin in consideration for an acquisition would be a taxable supply, you

Page 23 of 30

CONFIDENTIAL DEF_00051465
Case 9:18-cv-80176-BB Document 547-3 Entered on FLSD Docket 06/01/2020 Page 24 of 30

altered the scheme to insert the Seychelles trust to which you transferred the
bitcoin.

134. Once possessed of the bitcoin, the trustee then entered into a loan
agreement with you enabling you to draw down on the loan in bitcoin. You
assigned your right to draw down on the loan to your related entities, who in turn
assigned the rights to pay for software and IP, the assignments not being taxable
supplies. Consequently, your related entities made creditable acquisitions of
software and IP but had negative net amounts because there was no
corresponding GST liability arising from their provision of consideration.

135. Onthis scheme (which is particularised further below), the avoiders are Craig
Wright, Coin-Exch, Cloudcroft and DeMorgan.

136. The scheme that generated the GST benefits for the avoiders specified
below involved 8 steps.

a. Step 1: You caused a trust to be established in the Seychelles

b. Step 2: You acquired software from MJF at a purported cost of
$38,461,471, in order to generate a GST credit with a corresponding GST
liability by MJF which would never be paid

c. Step 3: You initiated a court action to confirm legal title to W&K software
at an inflated value, being $58,786,649

d. Step 4: You entered into a Deed of Loan with trustee of the Seychelles
trust in order to access 650,000 bitcoin

e. Step 5: You assigned the right to call for the bitcoin under the Deed of
Loan to your related entities Coin-Exch

f. Step 6: You sold the intellectual property and software above to your
family trust (DeMorgan) and Cloudcroft at a price reflecting the purported
cost bases.

g. Step 7: DeMorgan licensed the software and IP to entities related to you.
The licences were paid for by rights to call for bitcoin provided to those
entities by you.

h. Step 8: The related entities lodged BAS and claimed input tax for the
acquisition of the licenced software, resulting in significant refunds.

GST Benefits and the avoider

 

137. The ITCs claimed by you and each related entity resulting from the scheme is
outlined in the table below, by claiming these ITCs each of the entities has
obtained a GST benefit from the scheme and are the avoiders.°’ The GST
benefits were the amount by which the ITCs have reduced each entity's net
amount, which in most cases has resulted in a negative net amount (i.e.: a GST

 

 

 

 

 

refund).
Entity ITCs
Craig Wright 5,385,612
Cloudcroft Pty Ltd 2,836,794
Coin-Exch Pty Ltd 3,787,429
Trustee for the Wright
Family Trust 6,784,231

 

 

 

 

 

°7 Within the meaning of paragraph 165-5(1)(a) of the GST Act.

Page 24 of 30

CONFIDENTIAL DEF_00051466
Case 9:18-cv-80176-BB Document 547-3 Entered on FLSD Docket 06/01/2020 Page 25 of 30

The counterfactuals

138. But for the scheme, it is reasonable to expect that you would have continued
to develop the software you had acquired from W&K as part of the enterprise
carried on by Hotwire.°° The GST benefits would not have arisen on this
counterfactual.

139. A further counterfactual is that you and your related entities would have used
bitcoin as consideration for the relevant acquisitions. If you had used bitcoin then
for each acquisition there would have been an equal and offsetting GST liability
on the supply of bitcoin as consideration and hence the GST benefits would not
have arisen.

140. These counterfactuais provide you with the same opportunities to develop
your purported bitcoin bank venture, without attainment of the GST benefits.

The matters in section 165-15 of the GST Act
The first matter — the manner in which the scheme was entered into or carried out

141. You have advised in the interview of 11 August 2014 that you did not expect
Coin-Exch to generate any profits in the near future. The manner in which you
negotiated the acquisition of the MJF software lacks any apparent due diligence
or commercial prudence. For example ail correspondence regarding the
acquisition was said to have been undertaken by Skype between you and Mark
Ferrier directly. This is highly unusual and added to the contrivance of the
scheme taking into account the large values involved. It does not appear that you
had sought any legal or commercial advice on the transaction, despite it being
valued in the millions.

142. You contend that you always had possession of the W&K software and that
the NSWSC action was undertaken to ensure you obtained legal title to the
software and to determine a value for that software. The claims made in the
proceedings do not reflect the information we have received from third parties
and your own admissions, namely, that you provided all of the financing under
the agreements claimed as a debt owed to you. The fact that there may have
been an agreement to settle the matter between you and W&K does not mean
that the values attributed to that purported software were reflective of its true
value.

143. The proposition that you had intended to acquire completed software in order
to break it up into component parts and distribute it amongst the related entities
through your family trust appears to be unnecessarily complex in order to achieve
your main aim of setting up a bitcoin bank. The price paid for software acquired, if
the valuations are to be accepted, was approximately $77 million (that is, the
combined price for the MJF and W&K software). You have noted that in order to
do what you want to do, you would need to spend approximately $500 million
developing the relevant banking platform. This appears to be an extraordinarily
expensive way of developing bespoke software compared to, for example, hiring
programmers to develop the software for you.

144. The use of the Seychelles trust to facilitate the creation of assignable rights to
bitcoin rather than using bitcoin itself as consideration for these acquisitions

 

°° Hotwire appears to be the only entity which had employees and a business premises.

Page 25 of 30

CONFIDENTIAL

DEF_00051467
Case 9:18-cv-80176-BB Document 547-3 Entered on FLSD Docket 06/01/2020 Page 26 of 30

CONFIDENTIAL

enabled Coin-Exch and Cloudcroft to generate a net negative amount for the
September 2013 quarter. If bitcoin was used as consideration, then the GST
payable on the supply of that bitcoin by the relevant entity would have cancelled
the benefit of the ITCs claimed and so result in a nil amount for the entity in that
period.

145. To the extent it might have been reasonable to expect that you have done
something but for the scheme, the counterfactuals provide you with the
opportunity to have profited from the sale or licensing of the software in a more
straightforward manner.

Conclusion

146. The first factor points towards the conclusions that the scheme’s principal
effect was attainment of the GST benefits by each of the related entities entered
into the scheme with this as their dominant purpose.

The second factor — the form and substance of the scheme

 

147. Inform the agreements sought to create an impression that each entity was
acquiring the exclusive licence to a specific part of the software purportedly held
by DeMorgan in order to develop the software for use in its business. It is not
clear whether once the software was divided into components it could in fact be
used by the entities at all, at least without some substantial amount of work and
further development.

148. The contracts between the entities suggest that what was intended, was to
provide consideration for the acquisition of the relevant software components by
assignment of rights to bitcoin loaned by a trust. In reality it appears that there
was insufficient amounts of bitcoin available under the loan to support all of the
relevant transactions. Having regard to this aspect of the scheme, the entities
would be unable to provide any consideration for the acquisitions despite having
an obligation under the relevant contracts to do so.

149. In substance, none of the entities did anything with the software other than
Hotwire (who has since run out of funds), and by your own admission, you stated
that Coin-Exch did not have a business plan and was not expected to generate a
profit in the near future.

Conclusion

150. The second factor points towards the conclusions that the scheme’s principal
effect was attainment of the GST benefits by each of the entities listed above and
that they entered into the scheme with this as their dominant purpose.

The third factor — the purpose or object of the GST Act (whether or not expressly

stated)

151. The following passages based on the AAT decisions in VCE v Commissioner
of Taxation and Bayconnection are relevant:

 

An input tax credit is dependent on there having been a taxable supply on which
GST is payable. Some correlation between payment of GST and an input tax
credit is assumed. The consideration paid, or payable for an acquisition will
generally include an amount on account of GST. The supplier will pay the GST to
the Commissioner. In practical terms, the input tax credit effectively lightens the
acquirer's burden in a transaction, by allowing the acquirer to claim the GST, or
part of it, from the Commissioner. An input tax credit does not represent some

Page 26 of 30

DEF_00051468
Case 9:18-cv-80176-BB Document 547-3 Entered on FLSD Docket 06/01/2020 Page 27 of 30

sort of bounty that the Commissioner bestows upon a person. \tis more
appropriately regarded as an alleviation of the burden that a person has borne in
paying the price for an acquisition.°’ (emphasis added)

The GST system contains a degree of symmetry whereby what is a taxable
supply for a supplier may lead to a creditable acquisition for the recipient of that
supply. In such a case the GST payabie by the supplier is creditable (refunded)
to the recipient. Section 11-25 of the GST Act provides that the amount of the ITC
available is equal to the amount of the GST payable — not paid — by the supplier
on the taxable supply. But it is surely a bold position for a taxpayer to say that, as
a purported recipient of a taxable supply, it can comfortably claim back from the
Commissioner the GST amounts that the entity on the other side of the alleged
transaction — controlled by the same family, and whose BASs were prepared by
the very person who was lodging the ITC claims — did not pay to the
Commissioner in the first place.°° (emphasis added)

152. It has been stated by you that the ‘intra-group’ transactions between the
DeMorgan and the related entities would ‘net out’ given DeMorgan is paying GST
on the supply of the software which is then claimed as an ITC by the relevant
related entity (eg: Coin-Exch, Hotwire etc). However, that GST liability is offset by
DeMorgan claiming ITCs on its acquisition of the software from you. The ultimate
liability for GST on the relevant acquisitions appears to rest with the third parties,
principally MJF.

153. This scheme results in an unintended ‘bounty’. Entities controlled by you
claim ITCs and receive refunds of GST never paid by MJF or W&K (which is a
US resident entity, who does not appear to be registered for GST).

154. Hence the scheme distorts the symmetry contemplated by the GST Act.
Neither you nor your related entities bore the burden of any GST ultimately
remitted to the Commissioner in the consideration it purportedly paid for the
rights.

Conclusion

155. The third factor points towards the conclusions that the scheme’s principal
effect was attainment of the GST benefits by each of the entities listed above
entered into the scheme with this as their dominant purpose.

The fourth and fifth factors - the timing of the scheme and period over which it was
entered into or carried out

156. All of the transactions were planned to take place in the same tax period — 1
July 2073 to 30 September 2013. You have admitted to backdating tax invoices
to the beginning of that tax period because ‘it made sense to [you]’ because
those were the dates on which you had wanted the transactions to occur.

157. The NSW SC settlement agreement appears to be back-dated to 9 July 2013
in order to come within this period, despite the fact that the decision in these
matters was handed down in November 2013. This appears to be a deliberate
attempt to ensure that the acquisition of the legal title to the W&K software was

 

°° VCE v Commissioner of Taxation [2006] AATA 821 at [136]. See also Simon Harland as
Trustee for the PCS Global Discretionary Trust v Commissioner of Taxation [2013] AATA 930
at [160].

6 Bayconnection Property Developments Pty Ltd v Commissioner of Taxation [2013] AATA
40 at [77] and [79].

Page 27 of 30

CONFIDENTIAL DEF_00051469
Case 9:18-cv-80176-BB Document 547-3 Entered on FLSD Docket 06/01/2020 Page 28 of 30

recorded at a time which enabled you to transfer those rights to DeMorgan and
for DeMorgan to supply that software before 30 September 2013.

Conclusion

158. The fourth and fifth factors point towards the conclusion that the scheme’s
principal effect was attainment of the GST benefits by each of the entities listed
above and they entered into the scheme with this as their dominant purpose.

The sixth factor - the effect of the GST Act in relation to the scheme, but for Division
165

 

159. In our view, the provision of bitcoin in consideration for an acquisition is a
supply that will be taxable if the other requirements of section 9-5 of the GST Act
are met. A taxable supply does not include an input taxed supply, and section 40-
5 of the GST Act makes a financial supply input taxed. A financial supply has the
meaning given by the A New Tax System (Goods and Services Tax) Regulations
1999 and you contend that the assignment of the rights to bitcoin held under the
Seychelles trust were input taxed supplies under item 10 to the table under
regulation 40-5.09(3).

160. Accordingly, to the extent they were effective the assignment of rights to draw
down on the bitcoin loan from the Trustee of the Seychelles trust would have
given rise to an input taxed supply. Consequently, your related entities would
have generated negative net amounts for the relevant tax period. The change
from the provision of consideration by way of bitcoin, as was in serious
contemplation given the PBR application, to the assignment of the rights in our
view is only explicable by the favourable GST consequences that would follow .

Conclusion

161. The sixth factor point towards the conclusions that the scheme’s principal
effect was attainment of the GST benefits by each of the related entities and that
they entered into the scheme with this as their dominant purpose.

The seventh & eighth factors - any change in the financial position of the relevant
entities that resulted or may reasonably be expected to result from the scheme

 

162. As noted above, to the extent effective the use of the Seychelles trust has
removed a GST liability which would have otherwise arisen in relation to the
acquisition of the licence to the software by the related entities when compared
with using bitcoin (as was originally contemplated). Those liabilities would have
eliminated the effect of the claimed input tax credits in generating the GST
benefits. Although no GST liability would have arisen if cash or a loan were used
to finance the software and IP acquisitions under the scheme, that does not
appear to be a reasonable counterfactual given the amount of consideration
involved (ie: some $77 million). Neither you nor your related entities had enough
collateral to raise this type of financing through traditional means.

163. None of the counterfactuals involve any adverse change to your net assets on
account of dealing with the software rights. The counterfactuais that assume you
would have done something but for the scheme provide you and your related
entities with the potential to profit from the software, without incurring any
significant liabilities.

Page 28 of 30

CONFIDENTIAL DEF_00051470
Case 9:18-cv-80176-BB Document 547-3 Entered on FLSD Docket 06/01/2020 Page 29 of 30

CONFIDENTIAL

Conclusion

164. The seventh and eighth factors point toward the conclusions that the
scheme’s principal effect was attainment of the GST benefits by each of the
entities listed above and that they entered into the scheme with this as their
dominant purpose.

The ninth factor - any other consequences of the scheme for the avoider

 

165. There are no other material consequences identifiable, separately from those
explained in the analysis of the other factors. This ninth factor is neutral.

The tenth and eleventh factors — the nature of the connection between you and your
related entities, including whether dealings were at arm’s length

 

166. The connection between individuals and entities involved in and advantaged
by the scheme is based on you creating the related entities in order to carry out
the relevant transactions. These were not arm’s length commercial dealings.

167. The facts surrounding the W&K agreements and subsequent NSW SC action
suggests that the parties were not dealing at arm’s length in determining the
value of the software supplied. This conclusion is further supported by reference
to the fact that the relevant software was transferred for $5,000 in 2010 and it
does not appear from the evidence that it was developed to the stage that it
would be worth in excess of $28 million in 2013.

168. The manner in which the negotiations were undertaken for the MJF
transactions suggests that at the very least the arrangement was not commercial.

Conclusion

169. The tenth and eleventh factors point toward the conclusions that the
scheme’s principal effect was attainment of the GST benefits by each of the
entities listed above and that they entered into the scheme with this as their
dominant purpose.

The twelfth factor - the circumstances surrounding the scheme and any other
relevant circumstances

170. Forthe past 2 years, based on information available from your bank accounts
and accounts of entities you control, 94% of your income or money to which you
have access is comprised of GST or income tax refunds. It is clear, on your own
estimations of cost for your bitcoin bank project, that it will be some time before
any of these entities will generate a profit, despite the vast amounts of capital
required for the scheme.

171.  Itis noted that other entities operating in the same space have managed to
set up payment systems to accept bitcoin; have opened bitcoin ATM’s across
Australia to provide a platform for investment and cashing in of a person’s bitcoin
investments and have developed other forms of financial investment business in
respect of bitcoin. Competitors in the market appear to have been able to adapt
current systems to enable the use of bitcoin without the extraordinary level of
capital which you have sought to expend.

Conclusion
172. The eleventh and twelfth factors point toward the conclusion that the
scheme’s principal effect was attainment of the GST benefits by each of the

Page 29 of 30

DEF_00051471
Case 9:18-cv-80176-BB Document 547-3 Entered on FLSD Docket 06/01/2020 Page 30 of 30

entities listed above and that they had entered into the scheme with this as their
dominant purpose.

Conclusion as to purpose and principal effect after considering the 12 factors

173. The majority of factors point toward the conclusions that you and your related
entities entered into or carried out the scheme or part thereof, with the dominant
purpose of getting the GST benefits, and that the getting of those benefits was
each scheme’s principal effect. Accordingly, the requirements for making a
declaration under section 165-40 of the GST Act negating the GST benefits are
met.

Page 30 of 30

CONFIDENTIAL DEF_00051472
